 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Revco D.S., Inc. and United Food and Commercial Workers International Union, Local 1059, AFL±CIO±CLC. Case 9±CA±34561 May 12, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on January 22, 1997, the General Counsel of the National Labor Relations Board issued a complaint and notice of hearing on February 7, 1997, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bar-
gain following the Union's certification in Case 9±RC± 16741. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel
ent filed an answer admitting in part and denying in firmative defenses. tion for Summary Judgment and Memorandum in sup-port. On April 24, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. On May 5, 1997, the Respondent filed a response. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its leged to have affected the results of the election in the representation proceeding. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 
Accordingly, we grant the Motion for Summary Judg-ment.1 1 tion proceeding. However, he agrees with his colleagues that the Re-On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, has been engaged in the operation of retail drug and 
ed States, including Chillicothe, Ohio. During the 12-month period preceding the issuance 
erations, derived gross revenues in excess of $500,000 
and purchased and received at its Ohio facilities goods 
valued in excess of $50,000 directly from points out-
side the State of Ohio. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and 

tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held July 3, 1996, the Union was certified on September 30, 1996, as the exclusive 
collective-bargaining representative of the employees 
in the following appropriate unit: All employees employed by the Respondent at its 


sistant store manager, pharmacist and pharmacist 
interns and all professional employees, guards and 
supervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since about October 1, 1996, the Respondent has 
sive collective-bargaining representative of the unit. 

lawful refusal to bargain in violation of Section 8(a)(5) 
and (1) of the Act. CONCLUSION OF LAW By failing and refusing on and after October 1, 

propriate unit, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. ceeding warranting a hearing. 323 NLRB No. 131  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the ficers, agents, successors, and assigns, shall 1. Cease and desist from mercial Workers International Union, Local 1059, 
ative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: All employees employed by the Respondent at its sistant store manager, pharmacist and pharmacist interns and all professional employees, guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current spondent at any time since January 22, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. May 12, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with United Food and Commercial Workers International Union, Local 
1059, AFL±CIO±CLC, as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
cated at 1175 Western Avenue, Chillicothe, Ohio, but excluding the store manager, assistant store manager, pharmacist and pharmacist interns and all professional employees, guards and supervisors as defined in the Act. REVCO D.S., INC. 